Citation Nr: 1235283	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  07-39 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), major depressive disorder, and anxiety. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970, including service in the Republic of Vietnam.

In a September 2005 decision promulgated by the Board of Veterans' Appeals (Board), the Veteran's claim for service connection for PTSD was denied.  This matter comes to the Board on appeal from a February 2007 rating decision that denied service connection for PTSD.  

In October 2011, the Board reopened the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The question of entitlement to service connection for an acquired psychiatric disorder, to include PTSD was remanded for further development.  As it was not clear whether or not the RO had reopened the claim in February 2007, the Board noted that it was required to consider the issue of finality prior to any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has a legal duty to address the issue of whether new and material evidence has been submitted to reopen a claim, regardless of RO's actions.  Id. at 4.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id.  Therefore, the Board has characterized this issue as set forth above.

The Board also notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  


FINDINGS OF FACT

1.  A psychiatric disability did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.  

2.  The preponderance of the evidence is against a finding that the Veteran meets the diagnostic criteria for PTSD related to service.  


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not incurred or aggravated in service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim adjudicated herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in July 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also Kent v. Nicholson, 20 Vet App. 1 (2006).  The letter notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claim.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  In this regard, the Board notes that the Veteran was awarded disability benefits from the Social Security Administration in 1994.  However, a reply from the Social Security Administration dated in May 2002 indicated that , after an exhaustive and comprehensive search, they were not able to locate the  folder containing related medical records. 

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as psychosis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days during a period of war, and if a psychosis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41,092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3)).

The current, liberalized version of §3.304(f)(3)) requires that the following be demonstrated to establish service connection for PTSD: 1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).

This regulatory change has eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a psychiatric disability.  The Veteran's service separation document, DD Form 214, shows he served in the Army from September 1968 to September 1970, including about a year in Vietnam; his military occupational specialty was a cook.  He was awarded two Overseas Bars and the Army Commendation Medal with one Oak Leaf Cluster, among other awards and medals; and that his primary specialty was as a cook.  Service personnel records reflect that the Veteran was assigned to Company D, 1st Battalion, 16th Infantry, 1st Infantry Division, in Vietnam; and that he participated in the following campaigns:  Vietnam Counter-Offensive Phase VI, Tet 69 Counter-Offensive, and the 11th Campaign (unnamed).

The Veteran's service medical records include a separation examination report, dated in June 1970, which shows that his psychiatric status was clinically evaluated as normal.  In an accompanying report of medical history, he denied any relevant symptoms.  The service medical records make no mention of complaints, treatment or a diagnosis involving an acquired psychiatric disorder.

Post service, the Veteran has been diagnosed with PTSD, depression nos, major depression, and anxiety beginning in January 1994.  


The first indication of a psychiatric disability is contained in a January 1994 evaluation in connection with the Veteran's application for Social Security Administration disability benefits.  Onset of the Veteran's inability to work was noted to be "many years ago."  The Veteran was noted to have taken early retirement because he could not control his temper, he attacked a lawyer, was making things worse, was confused, could not remember things, and also suffered from strong back pain.  The Veteran's various symptoms were discussed, including aggression, anger, anxiety and depressed mood, nightmares of Vietnam, paranoia, and suspiciousness, and social isolation.  He was diagnosed with major depression.  There was no suggestion in the record that this was related to military service.

The Veteran was also diagnosed with major depression in October 1996 and was noted to have received social security and retirement for the condition.  Other later outpatient treatment records and VA records note diagnoses of anxiety nos, PTSD, depression nos, and major depression.  One treatment record dated in February 2000 indicated that the Veteran had symptoms of severe depression, poor motivation, poor interest in daily life activities, isolated at home with no close friends and no interest in hobbies.  He was also noted to have frequent crying spells, nightmares, and severe sleep distraction.  His affect was depressed, but there was no evidence of delusions or hallucinations, and no suicidal or homicidal ideation, although it was noted that the Veteran had a suicide attempt in the past.  This physician diagnosed the Veteran with major depression and PTSD.  Other outpatient treatment notes indicated similar findings, largely related to PTSD symptoms, including restlessness, irritability, bad humor, poor tolerance to people and noises, and poor motivation and interest in daily life activities.  The Veteran is noted in several of the treatment records to have episodes of hopelessness, worthlessness, severe sleeping disturbances, nightmares and recurrent thoughts of episodes while he was in Vietnam, with near death-life experiences, remembering his peer dying, dead bodies and pieces of bodies, soldiers screaming, and seeing villages on fire.  The treatment records that also indicate diagnoses of depression nos or anxiety, also refer to recurrent thoughts and nightmares of death, war, people bleeding, and remembering friends who died at war.  These treatment records, while noting in-service experiences, do not expressly indicate that the diagnoses of depression and anxiety are related to the Veteran's military service.  

The post-service medical evidence also includes two VA psychiatric examinations dated in July 2002 and November 2011.  

The July 2002 examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  This report shows that the Veteran asserted that his military occupation specialty (MOS) was cook, that his job had been receiving and distributing rations.  The examiner indicated that the Veteran had never been hospitalized on account of his neuropsychiatric condition and indicated that there was nothing in the Veteran's service medical records to indicate that the Veteran suffered from any kind of neuropsychiatric condition.  There were no relevant complaints in service or after service until 1994 when he submitted evidence in connection with a Social Security Administration determination that indicated that he had a diagnosis of major depression.  On examination, the Veteran was unable to describe any specific stressor event.  He stated that while in Vietnam "practically every day someone would be killed."  However, he could not remember any names of soldiers killed in action.  He stated that after service, he had worked for a utility company until 1992.  He reported that he had a neuropsychiatric condition secondary to back trauma at his job.  The Axis I diagnosis was major depression, recurrent, with anxiety features.  The examiner stated that none of the elements for a diagnosis of PTSD were present.

The Veteran was also examined by VA in November 2011 in connection with his claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner briefly noted the Veteran's personal history and indicated that, after service, the Veteran had worked for  Electric Energy Company for 26 years and then retired.  After examination, the examiner found that, although the Veteran's VA treatment records diagnosed the Veteran with chronic PTSD, the Veteran did not meet the criteria for a diagnosis of PTSD.  He was, however, found to meet the criteria for a diagnosis of major depressive disorder.  No other psychiatric disorders were found.  Specifically, the examiner found that Veteran did not meet the symptoms criteria for a diagnosis of PTSD, indicating that the reliving experience and avoidant behavior symptoms were not found.  The Veteran reported insomnia, nightmares, depressed mood, low back pain, and anxiety.  The examiner found instead that the Veteran had signs and symptoms compatible with major depressive disorder.  He noted that the Veteran sought psychiatric treatment in 1994, 24 years after military discharge and service in Vietnam.  The Veteran was noted to have had a very productive life, marriage, four sons and many grandchildren, and it was noted that he had worked for 26 years at the P.R. Electric Energy Company, deciding for an early retirement.  The Veteran sought treatment beginning in 1994 and filed for Social Security Administration disability benefits with a diagnosis of major depressive disorder.  He then sought additional psychiatric treatment after that.  The examiner stated that it was worth noting that the Veteran did not mention his participation in Vietnam as an important stressor, rather indicating that the main stressor was being a witness in a trial for murder around 1996.  This was found to meet criteria A for a diagnosis of PTSD, but was not related to the Veteran's military service or a fear of hostile military or terrorist activity.  Based on the above, the examiner also found that the major depressive disorder was not related in any way to the Veteran's military service.  

The Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and anxiety disorder, is not warranted in this case.  The November 2011 VA examiner, that examined the Veteran and his claims file in connection with the claim, specifically found that the diagnosed major depressive disorder was not related to the Veteran's military service.  It was determined that the criteria for PTSD were not met.  It is noted that the July 2002 examiner also did not relate an acquired psychiatric disability to service, nor did the Veteran's private nor VA outpatient records find that either major depressive disorder or anxiety were related to the Veteran's military service.  The July 2002 examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The Board has considered the clinical records including diagnoses of PTSD, but finds the November 2011 VA examination report is the more probative than the remaining evidence of record.  The November 2011 VA examiner noted that the Veteran had significant inservice stressors, but noted the most significant stressor to the Veteran was having been a witness in a murder trial.  The examiner determined that the murder trial stressor was not related to the Veteran's military service or the fear of hostile military or terrorist activity.  The examiner reviewed the claims file and noted the DSM-IV criteria for PTSD, noting that the Veteran did not have persistent symptoms of increased arousal.  The private and VA treatment records noting diagnoses of PTSD are not as thorough as the November 2011 VA examination.  They do not mention non service stressors or outline the DSM-IV criteria that the Veteran meets to warrant a diagnosis of PTSD.  
  
The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the November 2011 VA examiner in this case to be most persuasive, based as it was on examinations of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that they have observed and are within the realm of their personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's psychiatric disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his major depressive disorder and anxiety are outweighed by the medical evidence of record, specifically the opinion of the November 2011 VA examiner.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and anxiety disorder, is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


